Title: From Thomas Jefferson to Tobias Watkins, 28 September 1820
From: Jefferson, Thomas
To: Watkins, Tobias

Sir  Monticello Sep. 28. 20.I have duly recieved your favor of the 16th on the application of mr Girardin for the place of Principal in your College, and wish it were in my power to give as particular information as the objects of the college would require. during the two or three years that mr Girardin resided in this neighborhood, we were in habits of frequent & friendly intercourse, which gave me the sort of opportunity which neighborly visits afford, of judging of his merits. I found him a person of superior  understanding; and, as far as could be judged from ordinary conversation, a well educated one. some Latin compositions published by him, proved him an excellent Latinist; and I have been led, from conversations, to believe him a Greek scholar also, and that he has a familiar knolege of the Mathematical sciences. but to what particular extent I cannot say. having never presumed to question him on them so minutely as to know the exact measure of his proficiency. but this the trustees will of course ascertain in such way as they shall think sufficient, he is perfectly sober & correct in his morals and deportment, and liberal & enlarged in his views. indeed his history of Virginia affords in itself sufficient matter for the trustees to judge for themselves of the capacities of his mind.mr John Patterson of your city, having been well acquainted in this neighborhood, can probably give you further information respecting mr Girardin’s general character, and to him I would beg leave to refer you in aid of my information. I pray you to accept the assurance of my best wishes for the prosperity of your college and of my high respect to yourself

			 Th: Jefferson